DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 15 of December 2020.
Claims 1, 15, and 19-20 have been amended.
Claims 2, 4-5, and 17-18 has been cancelled
Claims 1, 3, 6-16, and 19-25 have been examined and stand rejected.

Response to Amendment/Argument
35 USC § 103
Applicant asserts that neither Lin nor Saxena nor Salokhe nor Gilbert describe or suggest the features of, for example: "extracting multiple features from the given number of similar past enterprise offerings via implementation of one or more feature-based prioritization techniques comprising one or more explainable visual similarity models using deep learning," as recited by the amended independent claims.  Additionally, the cited references also do not disclose or suggest "wherein said determining demand comprises: determining the demand for the enterprise offering for (i) one or more locations and one or more consumer profiles distinct from (ii) locations and consumer profiles corresponding to data pertaining to the collection of past enterprise offerings; and implementing one or more regression models in connection with the data pertaining to the collection of past enterprise offerings," and, in any case, a person of ordinary skill in the art would 

35 USC § 101
Applicant asserts that prior techniques did not perform this type of prioritization in this way which improves the accuracy of such AI-based models is an improvement in technology and that the features set forth in the amended claims are performed in a vastly different manner than how a human and/or prior demand determining systems previously solved such problems, and this is set forth in detail in the specification. Like in McRO, this is relevant and supports a finding that the amended claims are patent eligible. Examiner respectfully disagree.  The limitations related to the deep learning and models such as extracting and determining are mathematical concepts, particularly mathematical calculations, which are deemed abstract ideas. Additionally, the other limitations such as receiving a query, extracting multiple features, generating a feature-based score based on user reviews, and outputting the demand for a product are all steps that can be achieved with a pen and paper and are deemed abstract ideas under certain methods of organizing human activity, primarily commercial or legal interactions.  Further, consistent with current USPTO guidance, claims are evaluated by identifying whether they fall within the enumerated groupings of abstract ideas rather than the former case-comparison approach that relied on individual judicial cases when determining when a claim recites an abstract idea. Accordingly, the claim recites an abstract idea.  Lastly, examiner must consult the specification and determine whether the disclosed 
Applicant asserts that features, when considered in combination, are non-conventional and non-generic, and also overcome disadvantages of conventional approaches, which is an important factor in the Step 2B analysis (see MPEP 2106.05).  Examiner respectfully disagree. The additional elements of a memory and at least one processor coupled to the memory and configured to perform the invention when considered both individually and as an ordered combination amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, therefore the claim is not patent eligible.
The question of patent eligibility under Alice rests on whether an abstract idea is contained in the claims and, if so, whether that abstract idea, when embodied on a computer, provides 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-16, and 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 
	With respect to 2A Prong 1, claim 19 recites “…receiving a query comprising information pertaining to an enterprise offering; determining a given number of similar past enterprise offerings based at least in part on a comparison of the enterprise offering against a collection of (i) past enterprise offerings and (ii) user reviews of the past enterprise offerings; extracting multiple features from the given number of similar past enterprise offerings via implementation of one or more feature-based prioritization techniques comprising one or more explainable visual similarity models using deep learning, wherein the multiple extracted features are prioritized over other features from the given number of similar past enterprise offerings based at least in part on similarity to one or more features of the enterprise offering determined using the one or more explainable visual similarity models using deep learning (mathematical concepts); generating, for each of the multiple extracted features, a feature-based demand score based at least in part on analysis of the user reviews of the given number of similar past enterprise offerings; determining demand for the enterprise offering by aggregating the feature-based demand scores with similarity scores attributed to the enterprise offering with respect to the given number of similar past enterprise offerings, wherein said determining demand comprises: determining the demand for the enterprise offering for (i) one or more locations and one or more consumer profiles distinct from (ii) locations and consumer profiles corresponding to data pertaining to the collection of past enterprise offerings, and implementing one or more regression models in connection with the data pertaining to the collection of past enterprise offerings (mathematical concepts); and outputting 
More specifically, 1, 15, and 19-20 are directed to “Certain Method of Organizing Human Activity’, specifically “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” as discussed in MPEP §2106.04(a)(2) and “Mathematical Concepts”, specifically “mathematical calculations”, and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Dependent claims 3, 6-14, 16, and 21-25 contain the same abstract idea with respect to claims 1, 15, and 19 and they further limit the abstract idea.
 	Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 1, 15, and 19-20 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
The term "memory" is intended to include memory associated with a processor or CPU, such as, for example, RAM (random access memory), ROM (read only memory), a fixed memory device (for example, hard drive), a removable memory device (for example, diskette), a flash memory and the like. As shown, cloud computing environment 50 includes one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  Further, claims 1, 15, and 19-20 do not recite any additional elements beyond the abstract idea.
With respect to step 2B, claims 1, 15, and 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a memory”, “at least one processor”, and “computing device”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶39, 73 disclosed above. 

Claims 3, 6-14, 16, and 21-25 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to signals per se. Claim 15 recites “receive a query comprising information pertaining to an enterprise offering; determine a given number of similar past enterprise offerings based at least in part on a comparison of the enterprise offering against a collection of (i) past enterprise offerings and (ii) user reviews of the past 
Further, claim 16 depends on claim 15, and do not cure the aforementioned deficiencies, and thus, claim 16 is reject for the reasons set forth above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 3, 6-16, and 19-25 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190164213 to Lin et al. (hereinafter referred to as “Lin”) in view of US 20130035985 to Gilbert (hereinafter referred to as “Gilbert”) in further view of US 20200210920 to Joseph et al. (hereinafter referred to as “Joseph”) and in even further view of US 20200320769 to Chen et al. (hereinafter referred to as “Chen”).
Claims 1, 15, and 19:  
Lin expressly disclose;
receiving a query comprising information pertaining to an enterprise offering; (Lin ¶94 the decision factors management module receives a query request for product type (enterprise offering).
determining a given number of similar past enterprise offerings based at least in part on a comparison of the enterprise offering against a collection of (i) past enterprise offerings; (Lin ¶45-46, 52 Fig. 3A discloses consumer 30 and his/her search results within a large dotted circle, and a smaller group called PS1 that includes Products PA, PB, and PC which are products from the same type/category (similar) “body wash” and further distinguishes the relationship among products PA, PB, and PC according to history data corresponding to consumer 30).

    PNG
    media_image1.png
    448
    636
    media_image1.png
    Greyscale

generating, for each of the multiple extracted features, a feature-based demand score based at least in part on…given number of similar past enterprise offerings; (Lin ¶52-58 the decision factors management module then generates a rank called Rare Values (See Fig. 4 above) 
determining demand for the enterprise offering by aggregating the feature-based demand scores with similarity scores attributed to the enterprise offering with respect to the given number of similar past enterprise offering offerings wherein said determining demand comprises…; (Lin ¶76-81 the regression model management module calculates (determines) actual purchase rates (demand) of a plurality of first target products belonging to the product type according to the unpurchased products and the purchased products of the product sequences).
implementing one or more regression models in connection with the data pertaining to the collection of past enterprise offerings; (Lin ¶77 the regression model management module calculates an actual purchase rate of each product according to all the purchase history data and browse history data).
outputting the demand for the enterprise offering to at least one enterprise user; (Lin ¶101-102 as illustrated in regions 910 and 920, the one or more query product information corresponding to product specification features and the product exhibition features are shown. The user may input a requested product type (e.g., “body wash”) to search and select the one or more query product information corresponding to a product to design. And after the user completes the input, the regression model management module looks for an optimized regression model corresponding to the product type “body wash” and instantly inputs the one or more query product information into the optimized regression model to obtain a corresponding predicted purchase rate R).

    PNG
    media_image2.png
    431
    679
    media_image2.png
    Greyscale

wherein the method is carried out by at least one computing device; (Lin ¶29 he E-commerce server includes a communication circuit unit, a processor and a storage device. The processor is coupled to the communication circuit unit and the storage device. The decision factors analyzing device includes a communication circuit unit, a processor, a storage device and an input/output (I/O) device).
 Although Lin teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups it doesn’t expressly disclose the impact of user reviews based on feedback and survey data provided by customers, however Gilbert teaches: 
(ii) user reviews of the past enterprise offerings; (Gilbert ¶100 in addition to the determination of customer interests based on the profile information that they provide during account registration and management, the provision of customer ratings, feedback, and survey data, often used by Choice-Modeling techniques and Collaborative Filtering, can be used to determine the interests of individual customers as well as infer the interest of a larger population).
analysis of the user reviews…; (Gilbert ¶100 In addition to the determination of customer interests based on the profile information that they provide during account registration and management, the provision of customer ratings, feedback, and survey data, often used by Choice-Modeling techniques and Collaborative Filtering, can be used to determine the interests of individual customers as well as infer the interest of a larger population).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching and determine customer interests based on the profile information, the provision of customer ratings, feedback, and survey data of Gilbert as both are analogous art which teach solutions to tracking customers’ shopping behaviors online and applies models and regression analysis to better understand why a product within a category is purchased while others aren’t  as taught in Lin ¶52-58 and determine the interests of individual customers as well as infer the interest of a larger population as taught in Gilbert ¶100.
Although Lin in view of Gilbert teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups based on data such as surveys and feedback it doesn’t expressly disclose determining demand of products for different locations and different customers,  however Joseph teaches: 
…determining the demand for the enterprise offering for (i) one or more locations and one or more consumer profiles distinct from (ii) locations and consumer profiles corresponding to data pertaining to the collection of past enterprise offerings; (Joseph ¶24-106, system 100 can thereafter compute demand forecasts for one or more forecast days for different goods, items, products or services, etc., at different times and dates, and for different locations. Demand drivers may include past sales, store traffic, seasonality, weather, nearby events, etc.  In one embodiment, the demand forecasts can be generated for 30-minute time increments for each item, product or service, or other such user-configurable level of granularity).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching and obtain demand data therefrom for more accurate and updated demand forecasting of Joseph as both are analogous art which teach solutions to tracking customers’ shopping behaviors online and applies models and regression analysis to better understand why a product within a category is purchased while others aren’t  as taught in Lin ¶52-58 in view of Gilbert and compute demand forecasts for one or more forecast days for different goods, items, products or services, etc., at different times and dates, and for different locations as taught in Joseph ¶24-26.
Although Lin in view of Gilbert and in further view of Joseph teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups based on data such as surveys and feedback it doesn’t expressly disclose using an advanced computer vision and deep learning algorithms to extract multiple product features, however Chen teaches: 
extracting multiple features from the given number of similar past enterprise offerings via implementation of one or more feature-based prioritization techniques comprising one or more explainable visual similarity models using deep learning wherein the multiple extracted features are prioritized over other features from the given number of similar past enterprise offerings based at least in part on similarity to one or more features of the enterprise offering determined using the one or more explainable visual similarity models using deep learning; (Chen ¶178, 332, 344, 418-419 using advanced computer vision and deep learning algorithms, one or more photos are analysed and both intrinsic and extrinsic attributes of a garment or other accessories are automatically extracted (e.g. shoes, handbags, glasses), including but not limited to: style, shape, texture, colour, fabric properties. An intuitive explanation is that since the training objective function is against multiple distinct vision problems, the resulting features and similarity embedding are hence more likely to be consistent with a human's perception.  We provided above a unified deep-learning-based algorithm for size and fit recommendation using the garment attributes extracted from the mannequin photos of garment samples (see Section 2.1.2). The algorithm is based on fine-tuning a pre-trained attribute classification network using the combination of the image and user features. We can rank all the proposal outfits by their overall similarity scores and choose top-K combinations for recommendation. Commercially, this outfit search approach can be extended into an intelligent fashion-recommendation application that combines the steps of 1) applying an outfit search from an image on the internet or online fashion magazine to find all the similar garments or accessories provided by the target retailer/brand and/or are available on a specified website, and 2) display the “similar” outfit comprising of those garments or accessories and the source item on the 3D virtual avatar, and 3) recommend the items by providing the links for item shopping).

(B)	As per Claims 3 and 21:  
Lin expressly disclose,
P201900491US01generating a database containing data attributed to the collection of past enterprise offerings, wherein the data…derived from at least one of image data, text- based description data, and categorical data…are expressed in one or more modalities; (Lin ¶37, 52 The data extraction module reads a plurality of consumer history data from the consumer database of the E-commerce server and reads a plurality of product information data (PID) from the product information database of the E-commerce server and outputs some feature/information for a particular product type based on text-based and categorical data to disclose a rank of rare values such as modalities like moisturizing, smoothening, weak-acid, whitening, and natural).
 
…comprise vectors…wherein the vectors…; (Chen ¶224 o predict a continuous attribute Ac, it requires to re-architect the deep network into a regression model. A linear FC layer (i.e. linear activation) is directly used as the last output layer of the network for regressing over the continuous target values or vectors).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert in further view of Joseph and in even further view of Chen’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching while automatically extract both intrinsic and extrinsic attributes of a garment or other accessories  using advanced computer vision and deep learning algorithms and directly use the last output layer of the network for regressing over the continuous target values or vectors of Chen as both are analogous art which teach solutions to tracking customers’ shopping behaviors online and applies models and regression analysis to better understand why a product within a category is purchased while others aren’t as taught in Lin ¶52-58 in view of Gilbert in further view of Joseph and in even further view of Chen and directly use the last output layer of the network for regressing over the continuous target values or vectors as additionally taught in Chen ¶224.
Claims 6, 16, and 22:  
Lin expressly disclose,
wherein said generating the feature-based demand score comprises computing a demand vector using a regression model trained on a corpus of enterprise offering data and demand data; (Lin ¶102-104 the regression model management module looks for an optimized regression model corresponding to the product type “body wash” and instantly inputs the one or more query product information into the optimized regression model to obtain a corresponding predicted purchase rate R (demand vector) allowing the relevant persons who sell the products to stop selling products with lower (predicted) purchase rates (or suspend products having less features for attracting purchase), increasingly launch (start to sell) the products with higher (predicted) purchase rates (or launch products having more features for attracting purchase), and modify marketing strategies and logistics systems toward the specific product type).

(D)	As per Claims 7 and 23:  
Lin expressly disclose,
wherein the regression model comprises a gradient-boosted ensemble of regression trees; (Lin ¶80 a gradient boost decision tree (GBDT) regression model predicts a regression model parameter combination having the highest rate of being selected, where the gradient boost decision tree (GBDT) predicts an error of the tree through continuous iterations and correcting the error in a gradient direction to generate a next prediction tree). 

Claims 8 and 24:  
Although Lin in view of Gilbert in further view of Joseph and in even further view of Chen teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups based on data such as surveys and feedback while using an advanced computer vision and deep learning algorithms to extract multiple product features, expressly disclose the user demographics and location,  however Gilbert additionally teaches: 
wherein the user reviews comprise user demographic data user location data; (Gilbert ¶76, 100 In addition to the determination of customer interests based on the profile information that they provide during account registration and management, the provision of customer ratings, feedback, and survey data, often used by Choice-Modeling techniques and Collaborative Filtering, can be used to determine the interests of individual customers as well as infer the interest of a larger population.  Illustrated in FIG. 3, an embodiment of the present invention takes advantage of the understanding various customer attributes 30, such as place of residence (location), age, gender, interests, spending habits, etc., may improve the determination of what should be offered and thus what he/she is likely to purchase).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert in further view of Joseph and in even further view of Chen’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching while automatically extract both intrinsic and extrinsic attributes of a garment or other accessories  using advanced computer vision and deep learning algorithms and gather customer attributes such as place of residence, age, gender, 

(F)	As per Claims 9 and 25:  
Lin expressly disclose,
P201900491US01…(i) from each of the past enterprise offerings and (ii) from the enterprise offering; (Lin ¶77 the regression model management module calculates an actual purchase rate of each product according to all the purchase history data and browse history data). 
 Although Lin in view of Gilbert in further view of Joseph and in even further view of Chen teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups based on data such as surveys and feedback while using an advanced computer vision and deep learning algorithms to extract multiple product features, it doesn’t expressly disclose  deriving offering data vectors however Chen additionally teaches: 
deriving enterprise offering data vectors…; (Chen ¶263-265 In the architecture, we apply a weight sharing mechanism over all the convolutional and pooling layers to extract visual features from each of the all K garment photos captured under different stages of the motion. The vectorized sensor measurements input first pass through an additional fully-connected layer for 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert in further view of Joseph and in even further view of Chen’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching while automatically extract both intrinsic and extrinsic attributes of a garment or other accessories  using advanced computer vision and deep learning algorithms and apply a weight sharing mechanism over all the convolutional and pooling layers to extract visual features from each of the all K garment photos captured under different stages of the motion of Chen as both are analogous art which teach solutions to tracking customers’ shopping behaviors online and applies models and regression analysis to better understand why a product within a category is purchased while others aren’t as taught in Lin ¶52-58 in view of Gilbert in further view of Joseph and in even further view of Chen and have the vectorized sensor measurements input first pass through an additional fully-connected layer for dimension reduction and then the output feature is merged with other feature vectors extracted from all K input images by vector concatenation for attribute classification or regression as additionally taught in Chen ¶263-265.

(G)	As per Claim 10:  
Lin expressly disclose,
wherein said determining a given number of similar past enterprise offerings comprises comparing…from the enterprise offering…from each of the past enterprise offerings; (Lin ¶46, 52 Fig. 3A discloses consumer 30 and his/her search results within a large 
 Although Lin in view of Gilbert in further view of Joseph and in even further view of Chen teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups based on data such as surveys and feedback while using an advanced computer vision and deep learning algorithms to extract multiple product features, it doesn’t expressly disclose  comparing offering data vectors however Chen additionally teaches: 
… comparing the enterprise offering data vectors…to the enterprise offering data vectors; (Chen ¶301, 389 The calculated fit style preference vectors are then compared with the fit style preferences recorded at mr in M(M(Mr)) using the dot product. The top-K sizes from S are then selected by sorting the dot product values in a descending order. We ensure that the dot product comparison is only done over relevant fit-points i.e. those over which the garment is worn. Please refer to Algorithm 2 (see FIG. 27) for a mathematical delineation of this inference procedure).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert in further view of Joseph and in even further view of Chen’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching while automatically extract both intrinsic and extrinsic attributes of a garment or other accessories  using advanced computer vision and deep learning algorithms and calculate fit style preference vectors are then compared with the fit 

(H)	As per Claim 11:  
Lin expressly disclose,
…extracting enterprise offering data from the given enterprise offering, wherein the enterprise offering data comprise at least one of image-related data, description-related data, and category- related data; (Lin ¶42 after obtaining all the browse history data and purchase history data, the decision factors management module selects a product type corresponding to the query data QD from a plurality of product types of all products vended by the E-commerce website to perform a decision factors analyzing operation corresponding to the product type to analyze a plurality of decision factors which cause (products of) the product type to be purchased). 
Although Lin in view of Gilbert in further view of Joseph and in even further view of Chen teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups based on data such as surveys and feedback while using an advanced computer vision and deep learning algorithms to extract multiple product features, it doesn’t expressly disclose  comparing offering data vectors however Chen additionally teaches: 
wherein said deriving an enterprise offering data vectors for a given enterprise offering comprises…; (Chen ¶301, 389 The calculated fit style preference vectors are then compared with the fit style preferences recorded at mr in M(M(Mr)) using the dot product. The top-K sizes from S are then selected by sorting the dot product values in a descending order. We ensure that the dot product comparison is only done over relevant fit-points i.e. those over which the garment is worn. Please refer to Algorithm 2 (see FIG. 27) for a mathematical delineation of this inference procedure).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert in further view of Joseph and in even further view of Chen’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching while automatically extract both intrinsic and extrinsic attributes of a garment or other accessories  using advanced computer vision and deep learning algorithms and calculate fit style preference vectors are then compared with the fit style preferences recorded at mr in M(M(Mr)) using the dot product of Chen as both are analogous art which teach solutions to tracking customers’ shopping behaviors online and applies models and regression analysis to better understand why a product within a category is purchased while others aren’t as taught in Lin ¶52-58 in view of Gilbert in further view of Joseph and in even further view of Chen and ensure that the dot product comparison is only done over relevant fit-points i.e. those over which the garment is worn as additionally taught in Chen ¶301, 389.



Claim 12:
Lin expressly disclose,
wherein each enterprise offering data vector is expressed in multiple modalities, wherein the multiple modalities comprise two or more of an embedding space modality… and a flavor space modality; Lin ¶37, 52 The data extraction module reads a plurality of consumer history data from the consumer database of the E-commerce server and reads a plurality of product information data (PID) from the product information database of the E-commerce server and outputs some feature/information for a particular product type based on text-based and categorical data to disclose a rank of rare values such as modalities like moisturizing, smoothening, weak-acid, whitening, and natural).
Although Lin in view of Gilbert in further view of Joseph and in even further view of Chen teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups based on data such as surveys and feedback while using an advanced computer vision and deep learning algorithms to extract multiple product features, it doesn’t expressly disclose attribute-based modality and color space modality, however Chen additionally teaches: 
…an attribute-based modality, a color space modality…; (Chen ¶307, 317-320 an illustration of an example of such a derived attribute-based search garment or accessory retrieval system with an input of text descriptions is given in FIG. 16. For example, for each garment SKU sold on a retailer website, we can normally find a long name containing the key features of the garment, and a paragraph of detailed text description associated with the item. From them we can: 
NOTE:  Examiner is interpreting “space” to mean range, type, and/or realm.
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert in further view of Joseph and in even further view of Chen’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching while automatically extract both intrinsic and extrinsic attributes of a garment or other accessories  using advanced computer vision and deep learning algorithms and derive attribute-based search garment or accessory retrieval system with an input of text descriptions and extract the relevant garment attributes related to e.g. colour, pattern, shape, style, material of Chen as both are analogous art which teach solutions to tracking customers’ shopping behaviors online and applies models and regression analysis to better understand why a product within a category is purchased while others aren’t as taught in Lin ¶52-58 in view of Gilbert in further view of Joseph and in even further view of Chen and derive attribute-based search garment or accessory retrieval system with an input of text descriptions and extract the relevant garment attributes related to e.g. colour, pattern, shape, style, material as additionally taught in Chen ¶307, 317-320.

(J)	As per Claim 13:
Although Lin in view of Gilbert in further view of Joseph and in even further view of Chen teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product  
applying weights to the multiple extracted features; (Chen ¶206 assigning continuous label weights with values between 0 to 1).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert in further view of Joseph and in even further view of Chen’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching while automatically extract both intrinsic and extrinsic attributes of a garment or other accessories  using advanced computer vision and deep learning algorithms and assign continuous label weights with values between 0 to 1of Chen as both are analogous art which teach solutions to tracking customers’ shopping behaviors online and applies models and regression analysis to better understand why a product within a category is purchased while others aren’t as taught in Lin ¶52-58 in view of Gilbert in further view of Joseph and in even further view of Chen and assign continuous label weights with values between 0 to 1 as additionally taught in Chen ¶206.

(K)	As per Claim 14:
Lin expressly disclose,
wherein the query comprises at least one of…a text-based query; (Lin ¶103 the user may directly input texts of the one or more query product information in the fields configured for receiving the input of the one or more query product information in the decision factors analyzing interface). 
 
…an image-based query…; (Chen ¶295 The standard approach for image-based search and image retrieval is: 1) performing feature extraction on both the query and the gallery images, 2) computing the feature distances between the query image and each gallery image using a distance metric (e.g. Euclidean distance or L1 distance); 3) presenting the search or retrieval results by ranking the similarity score).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert in further view of Joseph and in even further view of Chen’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching while automatically extract both intrinsic and extrinsic attributes of a garment or other accessories  using advanced computer vision and deep learning algorithms and perform feature extraction on both the query and the gallery images Chen as both are analogous art which teach solutions to tracking customers’ shopping behaviors online and applies models and regression analysis to better understand why a product within a category is purchased while others aren’t as taught in Lin ¶52-58 in view of Gilbert in further view of Joseph and in even further view of Chen and compute the feature distances between the query 

(L)	As per Claim 20, it recites similar limitations as Claims 1, 3, and 13 as disclosed above, and it is rejected for the same reasons as Claims 1, 3, and 13.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US 20200202379 A1
DETERMINING SUBSCRIPTION OFFERS THROUGH USER PURCHASE BEHAVIOR
Yacoub; George et al.
US 20200126148 A1
SYSTEM AND METHOD FOR MANAGEMENT AND DELIVERY OF SHOPPABLE CONTENT DATA
Kadlabalu; Hareesh S.
US 20190180353 A1
DYNAMICALLY NORMALIZING PRODUCT REVIEWS
DeLuca; Lisa Seacat et al.
US 20200273013 A1
SYSTEMS AND METHODS OF PRODUCT RECOGNITION THROUGH MULTI-MODEL IMAGE PROCESSING
Garner; Michael A.
US 20200233873 A1
SYSTEMS AND METHODS FOR CALCULATING RECOMMENDATION SCORES BASED ON COMBINED SIGNALS FROM MULTIPLE RECOMMENDATION SYSTEMS
Kamotsky; Denis
US 20180075110 A1
PERSONALIZED REVIEW SNIPPET GENERATION AND DISPLAY
Cho; Hyun Duk et al.
US 20200043022 A1
ARTIFICIAL INTELLIGENCE SYSTEM AND METHOD FOR GENERATING A HIERARCHICAL DATA STRUCTURE
KARMAKAR; Somedip et al.
US 20190236679 A1
DETERMINING BRAND AFFINITY OF USERS
Kumar; Sushant et al.
US 20140136271 A1
ASSORTMENT PACK BUILDER
Rangarajan; Bharath et al.

User interface and methods for recommending items to users
Dicker; Russell A. et al.
US 10600104 B2
Systems and methods for determining product search results based on product attribute scores
Siddiqui; Omar Saeed et al.
US 9904949 B1
Product recommendations
Tavernier; Jean Joseph
US 20180074478 A1
System and Method for Producing Products Based Upon Demand
Burkhard; Ryan Andrew et al.
US 20180047192 A1
Processing User Selectable Product Images And Facilitating Visualization-Assisted Coordinated Product Transactions
Kristal; Alon et al.
US 20200104909 A1
GENERATING CUSTOM MERCHANT CONTENT INTERFACES
Hendlin; Zachary Garth et al.
US 20140052563 A1
Apparatus, Article of Manufacture and Methods for Customized Design of a Jewelry Item
Watkins; Brian et al.
US 20200198680 A1
PHYSICAL SHOPPING CART HAVING FEATURES FOR USE IN CUSTOMER CHECKOUT OF ITEMS PLACED INTO THE SHOPPING CART
Hagen; Todd A. et al.
US 20200142978 A1
VISUAL ATTRIBUTE DETERMINATION FOR CONTENT SELECTION
Salokhe; Abhimanyu et al.
US 20200104703 A1
DEVICE AND METHOD FOR RECOMMENDING PRODUCT
YUN; So-jung et al.
US 20100094680 A1
SYSTEM AND METHOD FOR PROVIDING WEB-BASED MANAGEMENT SOLUTIONS
Ellis; Peter et al.
US 20180300757 A1
MATCHING AND RANKING CONTENT ITEMS
Saxena; Sanchan Sahai et al.
US 20200302318 A1
METHOD FOR GENERATING RULESETS USING TREE-BASED MODELS FOR BLACK-BOX MACHINE LEARNING EXPLAINABILITY
HETHERINGTON; TAYLER et al.
US 20200193313 A1
INTERPRETABILITY-BASED MACHINE LEARNING ADJUSTMENT DURING PRODUCTION
GHANTA; SINDHU et al.
US 20200159690 A1
APPLYING SCORING SYSTEMS USING AN AUTO-MACHINE LEARNING CLASSIFICATION APPROACH
J; Karthik S. et al.
US 10574512 B1
Deep learning architecture for collaborative anomaly detection and explanation
Mermoud; Gregory et al.

METHOD AND SYSTEM FOR PREDICTING GARMENT ATTRIBUTES USING DEEP LEARNING
CHEN; Yu et al.
US 20200097985 A1
SYSTEM AND METHOD FOR MODELLING ORGANIC SELLABILITY OF FASHION PRODUCTS
Borar; Sumit et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272- 6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        2/17/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623